DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 23 September 2022 to the previous Office action dated 25 July 2022 is acknowledged. Pursuant to amendments therein, claims 1-17 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 11-17) in the reply filed on 23 September 2022 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 September 2022.
	Claims 1-5 and 11-17 are under current consideration.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities: the word “halogen” in line 3 is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 11-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods wherein the compound of formula (I) is one of the tested compounds as set forth in FIG. 2, does not reasonably provide enablement for the claimed methods wherein the compound of formula (I) is not one of the tested compounds as set forth in FIG. 2.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Evaluating enablement requires determining whether any undue experimentation is necessary for a skilled artisan to determine how to make and/or use the claimed invention. Factors to be considered in determining whether any necessary experimentation is "undue" include, but are not limited to: a) the breath of the claims; b) the nature of the invention; c) the state of the prior art, the level of one of ordinary skill; d) the level of predictability in the art; e) the amount of direction provided by the inventor; f) the existence of working examples; and g) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731,737, 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir. 1988).
The breadth of the claims:
The instant claims broadly encompass methods for promoting hair growth, or preventing or reducing hair loss, or treating any hair loss disorder by administering an iminooxothiazolidine compound having the claimed open-ended structure wherein three different R groups therein are open to a very wide variety of possible substituents.
The nature of the invention:
The present invention is directed to a method for promoting hair growth, or preventing or reducing hair loss, or treating any hair loss disorder by administering an iminooxothiazolidine compound having the claimed open-ended structure.
The state of the prior art:
Gopalsamy et al. (US 2006/0270720 A1; published 30 November 2006) discloses ethyl 2-({[(2Z)-2-(ethylimino)-4-oxo-1,3-thiazolidin-5-yl]acetyl}amino)-4,5-dimethylthiophene-3-carboxylate (i.e., 2-(2-(2-Imino-4-oxo-thiazolidin-5-yl)-acetylamino)-4,5-dimethyl-thiophene-3- carboxylic acid ethyl ester, a compound of formula (I)) (claim 31) which is in a composition with one or more pharmaceutically acceptable excipients, diluents, or carriers (claim 32) and which is administered to a patient (claim 33; paragraph [0041]) wherein administration is oral or topical (paragraph [0148]), but Gopalsamy et al. does not disclose promoting hair growth or preventing or reducing hair loss or treating a hair growth disorder in a subject.
The level of predictability in the art:
The chemical/pharmaceutical arts of the present invention are unpredictable.  And formula (I) encompasses a very large number of possible compounds given the claimed open-ended structure wherein three different R groups therein are open to a very wide variety of possible substituents, which makes the results of administration of such very large number of possible compounds as claimed very unpredictable.  
The amount of direction provided by the inventor:
Applicant’s specification does not provide evidence of or persuasive arguments with respect to hair growth promotion activity for compounds other than those tested in FIG.2.
The existence of working examples:
The tested compounds in FIG. 2 show evidence of hair growth promotion activity.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
A very large quantity of experimentation is needed to use the invention based on the content of the disclosure other than for the tested compounds in FIG. 2, given that the claims encompass a very large number of possible compounds given the claimed open-ended structure wherein three different R groups therein are open to a very wide variety of possible substituents.
In conclusion, the preponderance of the evidence establishes that the specification, while being enabling for the claimed methods wherein the compound of formula (I) is one of the tested compounds as set forth in FIG. 2, does not reasonably provide enablement for the claimed methods wherein the compound of formula (I) is not one of the tested compounds as set forth in FIG. 2, given the wide breadth of the claim, the state of the art, the high unpredictability of the art, the lack of direction provided by the inventors other than for the tested compounds as set forth in FIG. 2, and the very large quantity of experimentation needed to use the invention, as discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 13, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalsamy et al. (US 2006/0270720 A1; published 30 November 2006).
	Gopalsamy et al. discloses ethyl 2-({[(2Z)-2-(ethylimino)-4-oxo-1,3-thiazolidin-5-yl]acetyl}amino)-4,5-dimethylthiophene-3-carboxylate (i.e., 2-(2-(2-Imino-4-oxo-thiazolidin-5-yl)-acetylamino)-4,5-dimethyl-thiophene-3- carboxylic acid ethyl ester, a compound of formula (I)) (claim 31) which is in a composition with one or more pharmaceutically acceptable excipients, diluents, or carriers (claim 32) and which is administered to a patient (claim 33; paragraph [0041]) wherein administration is oral or topical (paragraph [0148]).
	Regarding the claimed recitation of “promoting hair growth and/or preventing and/or reducing hair loss in a subject”, such recitation is satisfied by administering a compound encompassed by formula (I), such as the compound of Gopalsamy et al. as discussed above, to any subject, because such administration inherently results in promoting hair growth or preventing hair loss in the subject, given that the compounds are the same and the method step of administration is the same.  It is noted that the recitation of reducing hair loss in a subject is not inherent in the teachings of Gopalsamy et al. because such reduction is necessarily limited to a subject population experiencing such hair loss rather than any subject population, and Gopalsamy et al. does not disclose such restricted subject population, but such reduction of hair loss is not required by the claim given the recitation of “or” in the claim preamble.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617